DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5th, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 146 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13, 14, 17, 19-21, 26, 33, 35, 40, 41, 47 and 71 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially conforms" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “substantially” is a relative term for which the written description does not provide the upper and lower bounds for what is considered to be “substantially conforms.”
The term "about 250 kHz and about 5MHz," “about 1 MPa and about 4MPa,” “in about 1ms and about 10ms” claims 2, 13, 71 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “about” is a relative term for which the written description does not provide upper and lower bounds.  The written description does contemplate examples of what may be considered “about” including different percentage amounts but does not provide which one of these examples corresponds with each one of frequency, pulse duration and peak negative pressure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 2 and 146 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandraratna (2006/0241522) in view of Brisken et al (2003/0009153) and further in view of Koskela et al (2016/0082293).
Regarding claim 1, Chandraratna discloses a method of treating a peripheral vascular disease by stimulating angiogenesis within a patient, comprising: providing a wearable non-invasive device comprising a flexible housing material and an array of ultrasound transducers operably attached to the flexible housing material (abstract, fig.1 – flexible substrate and multiple, individual transducer elements); positioning the device and the array of transducers proximate a skin surface of a patient above at least one target set angiosome below the knee where angiogenesis is desired, and such that the flexible housing material and the array of ultrasound transducers substantially conforms to the skin surface of one or more of the calf, ankle and foot of the patient ([0016]; fig.5 – lower extremity, for example the calf, in order to stimulate angiogenesis); and causing a therapeutically effective amount of ultrasound energy over a set time period to be directed toward the target site angiosome, thereby stimulating cavitation and shear stress within tissue at the target site angiosome, thereby promoting angiogenesis within the patient (claim 17 – ultrasound-induced effect is angiogenesis), wherein each transducer of the array of ultrasound transducer is operated at a duty cycle (different 
However, Brisken et al teach in the same medical field of endeavor of promoting angiogenesis using ultrasound, wherein each transducer of the array of ultrasound transducers is operated at a duty cycle of less than 1% ([0081], Duty Cycle %, 0.1 to 50, preferably 0.5 to 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the different pulse durations or duty cycles of the transducers of Chandraratna with the specific disclosure of the ultrasound transducers operated at a duty cycle of less than 1% as it would prevent too significant of a temperature elevation in the tissue [0070] as set forth in Brisken et al.  Chandraratna as modified by Brisken et al fail to explicitly disclose assessing acoustic or electrical parameters of individual transducers of the array of ultrasound transducers during therapy to determine the presence of bone or air in a near-field, and thereby reducing or ceasing power to one or more of the individual transducers if bone or air is found to be present in the near-field.
However, Koskela et al teach in the same medical field of endeavor, that it is known to assess acoustic or electrical parameters of individual transducers of the array of ultrasound transducers during therapy to determine the presence of bone or air in a near-field, and thereby reducing or ceasing power to one or more of the individual transducers if bone or air is found to be present in the near-field ([0004];[0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transducers of Chandraratna as modified by Brisken et al with reducing or ceasing power to one or more of the individual transducers as set forth in 
Regarding claim 2, Chandraratna discloses wherein the ultrasonic energy has a frequency of between about 250 kHz and about 5 MHz ([0028] – typically between the range of about 1.6 MHz to about 8 MHz and/or about 40 kHz to about 400 kHz).
Regarding claim 146, Chandraratna disclose wherein the ultrasonic energy has a frequency between 400 kHz and 1.5 MHz ([0028] – typically between a range of about 40 kHz to about 400 kHz).
Claims 13, 14, 17, 19, 20, 26, 33, 35 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandraratna (2006/0241522) in view of Brisken et al (2003/0009153).
Regarding claims 13 and 47, Chandraratna discloses a method of stimulating angiogenesis within a patient, comprising: providing a wearable non-invasive device comprising at least one ultrasound transducer (abstract; fig.1); positioning the at least one ultrasound transducer or an array of transducers proximate a skin surface of a patient above a target site below the skin surface where angiogenesis is desired ([0016]; fig.5); and causing a therapeutically effective amount of ultrasonic energy over a set time period to be directed toward the target set, thereby stimulating cavitation and shear stress within tissue at the target site, thereby promoting angiogenesis within the patient (claim 17); wherein each transducer of the array of ultrasound transducer is operated at a duty cycle (different pulse durations or duty cycles), but fail to explicitly disclose wherein the ultrasonic energy has a mechanical index in the range of 2 to 6, wherein the ultrasonic energy has a peak negative pressure of between about 1 
However, Brisken et al teach in the same medical field of endeavor of promoting angiogenesis using ultrasound, wherein the ultrasonic energy has a mechanical index in the range of 2 to 6 ([0081], Mechanical Index (MI), Broad 0.1 to 20, Preferred 0.3 to 15, Exemplary 0.5 to 5), wherein the ultrasonic energy has a peak negative pressure of between about 1 MPa and about 4 MPa ([0065], wherein peak rarefactional pressure (in MPa) corresponds to peak negative pressure, the MI range and frequency range disclosed by Brisken et al includes ranges which would provide for a peak negative pressure between about 1 MPa and about 4MPa when calculated with the equation provided), and wherein each transducer is operated at a duty cycle of between 0.05% and 1% ([0081], Duty Cycle %, 0.1 to 50, preferably 0.5 to 20) and wherein the target site is a posterior tibial artery ([0141]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the therapeutic ultrasound set on the calf of a patient of Chandraratna with the parameters of mechanical index, peak negative pressure and duty cycle  and on the posterior tibial artery as set forth in Brisken et al as it would provide one of ordinary skill in the art effective parameters for therapeutic ultrasound which promotes angiogenesis at the location of the calf without providing undo experimentation.
Regarding claim 14, Chandraratna discloses wherein the transducer comprises a therapeutic ultrasound (TUS) transducer ([0033]).
Regarding claim 17, Chandraratna discloses wherein the wearable device is circumferentially wrapped around a portion of an extremity of the patient (fig.3).

Regarding claim 20, Chandraratna discloses wherein the skin surface is on a calf ([0016]; fig.3).
Regarding claim 26, Chandraratna discloses wherein positioning the at least one ultrasound transducer proximate a skin surface comprises positioning the at least one ultrasound transducer on the posterior surface of the patient’s calf (figs. 3 and 5).
Regarding claims 33 and 35, Chandraratna as modified by Brisken disclose the invention as claimed and discussed above.  Brisken further teaches measuring blood flow at the target site ([0134];[0140]) and sensing the temperature at the skin surface, and decreasing or terminating the ultrasonic energy delivery if the temperature is above a pre-determined level ([0070] – setting duty cycle such that the temperature elevation in the tissue remains less than about 5 degrees Celsius).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the therapeutic ultrasound of Chandraratna with measuring blood flow and sensing temperature of Brisken et al as it would provide the user with information regarding the effectiveness of the therapy (increased blood flow) without damaging tissue (temperature elevation in the tissue remains less than threshold) as taught by Brisken et al ([0134];[0070]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandraratna (2006/0241522) in view of Brisken et al (2003/0009153) as applied to claim 13 above, and Bovee (Using Mist Ultrasound to Accelerate the Healing of Wounds and Deep Tissue Injuries).
Regarding claim 21, Chandraratna as modified by Brisken et al disclose the invention as claimed and discussed above, but fail to explicitly disclose treating peripheral vascular disease.
However, Bovee teaches in the same medical field of endeavor, treating peripheral vascular disease (p.20, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the therapeutically effective ultrasound energy of Chandraratna as modified by Brisken et al with treating peripheral vascular disease as it would provide treatment for a specific disease associated with angiogenesis.
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandraratna (2006/0241522) in view of Brisken et al (2003/0009153) as applied to claim 13 above, and further in view of Koskela et al (2016/0082293).
Regarding claim 40, Chandraratna as modified by Brisken et al disclose the invention as claimed and discussed above, but fail to explicitly disclose assessing acoustic or electrical parameters of individual transducers of the array of ultrasound transducers during therapy to determine the presence of bone or air in a near-field, and thereby reducing or ceasing power to one or more of the individual transducers if bone or air is found to be present in the near-field.
However, Koskela et al teach in the same medical field of endeavor, that it is known to assess acoustic or electrical parameters of individual transducers of the array of ultrasound transducers during therapy to determine the presence of bone or air in a near-field, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transducers of Chandraratna as modified by Brisken et al with reducing or ceasing power to one or more of the individual transducers as set forth in Koskela et al as it would provide restricting the therapy to positions which are deemed safe ([0006] Koskela et al).
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandraratna (2006/0241522) in view of Brisken et al (2003/0009153) and further in view of Koskela et al (2016/0082293) as applied to claim 40 above, and still further in view of Sato (2011/0245671).
Regarding claim 41, Chandraratna as modified by Brisken et al and Koskela et al disclose the invention as claimed and discussed above, but fail to explicitly disclose adjusting a parameter of the ultrasound energy such that the target site is in a near-field, and bony structures of the patient are in the far-field.
However, Sato teaches in the same medical field of endeavor, adjusting a parameter of the ultrasound energy such that the target site is in a near-field, and bony structures of the patient are in the far-field (adjusting aperture width so that the near field length of the transmitted wave can be set closer to point B (target) (far-field is set as cranium H) ([0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ultrasonic energy and adjustments for near-field and far-field as set forth in Chandraratna as modified by Brisken et al and Koskela et al with adjusting a .
Claims 68, 71 and 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandraratna (2006/0241522) in view of Brisken et al (2003/0009153) and further in view of Hoelscher et al (2014/0155788).
Regarding claim 68, Chandraratna discloses a system for stimulating angiogenesis within a patient, comprising: a wearable non-invasive device comprising at least one therapeutic ultrasound (TUS) transducer configured to be positioned proximate a skin surface of a patient above a target site below the skin surface where angiogenesis is desired (abstract; fig.1); the ultrasound transducer configured to cause a therapeutically effective amount of ultrasonic energy over a set time period to be directed toward the target site, thereby stimulating cavitation and shear stress within tissue at the target site, thereby promoting angiogenesis within the patient at the target site (claim 17), wherein the ultrasonic energy has a frequency of between 400 kHz and 1.5 MHz ([0028] – typically between a range of about 40 kHz to about 400 kHz), wherein the transducer is operated at a duty cycle (different pulse durations or duty cycles), but fail to explicitly disclose wherein each transducer is operated at a duty cycle of between 0.05% and 1%. 
However, Brisken et al teach in the same medical field of endeavor of promoting angiogenesis using ultrasound wherein each transducer is operated at a duty cycle of between 0.05% and 1% ([0081], Duty Cycle %, 0.1 to 50, preferably 0.5 to 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the different pulse durations or duty cycles of the transducers 
However, Hoelsher et al teach in the same medical field of endeavor, an elastic sleeve comprising at least one TUS transducer ([0048]); a portable power supply operably attached to the sleeve ([0021]); and an adhesive gel pack positionable between the ultrasound transducer and the elastic sleeve ([0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wearable non-invasive device of Chandraratna as modified by Brisken et al with a portable power supply and elastic sleeve and gel pack of Hoelscher et al as it would provide portability of the device as set forth in Hoelscher et al.
Regarding claim 71, Chandraratna as modified by Brisken et al and Hoelsher et al disclose the invention as claimed and discussed.  Brisken et al further teach wherein the at least one TUS transducer is configured to deliver ultrasonic energy at a pulse duration of between about 1ms and about 10 ms ([0081] Duty Cycle 0.5-1% and Pulse Repetition Frequency of 10 to 10,000 Hz (number of pulses per second), a pulse duration of between about 1 ms and about 10 ms is included within these ranges when calculated).
Regarding claim 75, Chandraratna discloses an array of TUS transducers, wherein the array of TUS transducers comprises solid piezoelectric materials and a backing material ([0018]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 13, 14, 17, 19-21, 26, 33, 35, 40, 41, 47, 68, 71, 75 and 146 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793                                                                                                                                                                                           f